Citation Nr: 1139717	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  05-24 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a kidney disorder, including as secondary to service-connected diabetes mellitus.

2.  Whether a rating reduction from 40 percent to 20 percent effective August 1, 2007, for diabetes mellitus was proper.

3.  Entitlement to a rating greater than 40 percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from September 1970 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied, in pertinent part, the Veteran's claims of service connection for a kidney disorder (which it characterized as kidney damage) and for hypertension, each including as secondary to service-connected diabetes mellitus.

As a procedural matter, in May 2008, the Board denied the claim of service connection for a kidney disorder.  The Veteran appealed to the Veterans Claims Court.  In March 2009, the Court Clerk vacated and remanded the Board's May 2008 decision pursuant to a Joint Motion for Remand (JMR).

In February 2010, the Board remanded the Veteran's claim for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.

As will be explained below in greater detail, the issue of whether the rating reduction was proper is addressed in the REMAND portion of the decision below and is REMANDED to the RO/AMC.  The issue of entitlement to a rating greater than 40 percent for diabetes mellitus will be held in abeyance pending resolution of the reduction issue.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

A kidney disorder, which manifested first several decades after service, is not related to active service and was not caused or aggravated by service-connected diabetes mellitus.


CONCLUSION OF LAW

A kidney disorder was not incurred in active service; it also was not caused or aggravated by service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims folder.   Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Claim of Service Connection for Hypertension

Pursuant to the JMR, the Board was asked to "consider whether [the Veteran] filed to reopen a claim of service connection for hypertension."  In the currently-appealed November 2004 rating decision, the RO also denied a claim of entitlement to service connection for hypertension, including as secondary to service-connected diabetes mellitus.  

In a December 2004 letter, the Veteran discussed his secondary service connection claim for a kidney disorder, stating " I am appealing the decision made by the rating board stating the kidney problem is not a result of the diabetes."  In correspondence later that same month, he only discussed his secondary service connection claim for a kidney disorder.  He contended that his private treating physician had related this disorder to active service as secondary to his service-connected diabetes mellitus.  

The RO issued a statement of the case in June 2005 to the Veteran on the secondary service connection claim for a kidney disorder.  When he filed his substantive appeal (VA Form 9) in July 2005, he again focused exclusively on his "kidney problems" and their contended etiological relationship to active service as secondary to his service-connected diabetes mellitus.  He stated, " I am certain the diabetes cause[d] the kidney problem."   

The Veteran next submitted a letter dated in July 2006 in which he referred only to his secondary service connection claim for "chronic kidney disease."  He enclosed private treatment records which demonstrated, in his view, the contended causal relationship between a kidney disorder and service-connected diabetes mellitus.  He stated, " I never had kidney trouble until I was diagnosed with diabetes."  He subsequently asserted in April 2007 that his chronic kidney disease had been caused by his service-connected diabetes mellitus.  No statement was made about hypertension.

The Veteran's representative submitted a statement in December 2007 (which was accepted by the RO in lieu of a VA Form 646) and an Informal Hearing Presentation in April 2008 in which he asserted that the Veteran's chronic kidney disorder was secondary to his service-connected diabetes mellitus.  There are no argument made about hypertension.  

Then, in February 2009, nearly 4 years after the rating decision, the Veteran filed a electronic VA Form 21-4138, in which he stated that he was seeking service connection for hypertension as secondary to his service-connected diabetes mellitus.  He also referred to a February 2007 VA hypertension examination report as a "claim to reopen" which suggests that he believed that the November 2004 rating decision, which denied his original secondary service connection claim for hypertension, had become final.  

In September 2009, the RO determined that new and material evidence had not been received to reopen the Veteran's previously denied claim of service connection for hypertension, including as secondary to service-connected diabetes mellitus.  This decision was not appealed and is now final. 

The Veteran contended in May 2011 that the December 2004 letter constituted a notice of disagreement with respect to the November 2004 denial of secondary service connection for hypertension.  Having reviewed all of the voluminous evidence of record, to include multiple statements from the Veteran submitted following the November 2004 rating decision in which he focused only on his secondary service connection claim for a kidney disorder, the Board finds that the Veteran clearly intended to appeal only the denial of secondary service connection for a kidney disorder.  

The Board also finds that, as the time for initiating an appeal with respect to the November 2004 denial of secondary service connection for hypertension has expired, an issue relating to service connection for hypertension, including as secondary to service-connected diabetes mellitus, is not on appeal.

Claim of Service Connection for a Kidney Disorder

The Veteran contends that he incurred a kidney disorder during active service.  He specifically contends that his service-connected diabetes mellitus caused or aggravated (permanently worsened) his kidney disorder.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection also may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition also is compensable under 38 C.F.R. § 3.310(a).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Veteran's service treatment records show no complaints of or treatment for a kidney disorder at any time during active service.  He denied any relevant pre-service medical history and his urinalysis was negative at his enlistment physical examination in April 1970.  The urinalysis also was negative at his separation physical examination in February 1972.  

The Veteran's service personnel records (his DD Form 214 and DA Form 20) show that he served in the Republic of Vietnam from March to May 1971.  His military occupational specialty (MOS) was military policeman.  He was awarded the Vietnam Service Medal and participated in Vietnam Counteroffensive Phase VII.  Because his service personnel records show that he had in-country duty in Vietnam, his active service meets the regulatory definition of Vietnam service found in 38 C.F.R. § 3.307(a)(6)(iii) and upheld by the Federal Circuit in Haas.  See Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008) cert. denied 129 S. Ct. 1002 (2009) (upholding as permissible VA's regulatory interpretation of "service in Vietnam" as requiring in-country duty or visitation in Vietnam).  

Accordingly, because the Veteran had active service in Vietnam, his in-service herbicide exposure is presumed.  See 38 C.F.R. §§ 3.307, 3.309.  Although the Veteran's in-service herbicide exposure is presumed, a kidney disorder is not listed among the diseases for which service connection is available on a presumptive basis due to such exposure.  He also has not contended, and the competent evidence does not show, that his current kidney disorder was caused by his acknowledged in-service herbicide exposure.  Thus, the Board finds that service connection for a kidney disorder as due to in-service herbicide exposure is not warranted. 

Considering the issue on a direct basis, the Veteran's post-service VA and private treatment records show that, on VA outpatient treatment in July 2001, he complained of nocturia 2-3 times per night, a feeling that he did not empty his bladder completely, and post-void dribbling.  He denied urgency, hesitancy, dysuria, hematuria, kidney stones, or kidney cancer.  Physical examination showed no noted tenderness, masses, or discharge.  

In March and June 2004 statements, the Veteran contended that his doctor had informed him that he had "kidney damage from the diabetes."  He reported a problem with urination.  

On VA kidney disease examination in September 2004, it was noted that the Veteran's medical problems included diabetes mellitus type 2 "for four years" along with diabetic neuropathy, complications from diabetes, numbness and pain in the feet.  He denied any history of kidney disease.  Laboratory workup showed creatinine of 2.3 mg.  

The VA examiner stated that the etiology of the Veteran's kidney disease "appears unclear at this time."  The assessment included chronic kidney disease with recent rise in creatinine to 2.3 mg from previous range of 1.5 to 1.7 mg percent in the past.  Parenthetically, the Board notes that there was no indication that the Veteran reported for this examination either with his caregiver or in a wheelchair.  

In an October 2004 addendum to this examination report, the VA examiner stated that she had reviewed the Veteran's kidney ultrasound results.  She recommended that he be seen by his private primary care physician "for renal mass."  She concluded, "[t]here is no evidence of underlying diabetes involvement."

On VA outpatient treatment in December 2004, it was noted that the Veteran "is here today for routine follow up."  It also was noted that he "states that he needs a statement that his renal failure is caused by the diabetes type 2."  The assessment included chronic renal insufficiency.  The VA examiner stated, "[t]his is caused by the diabetes, and [the Veteran] does have history of Agent Orange exposure."

The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992). A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  

A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

The Board notes that, in December 2004, the Veteran requested that the VA examiner provide him with a nexus opinion between his kidney disorder and service-connected diabetes mellitus.  It is not clear whether, and to what extent, the VA examiner's December 2004 opinion relating the Veteran's kidney disorder to his service-connected diabetes mellitus was based on clinical evidence.  

For example, no laboratory results were obtained in December 2004 which demonstrated the presence of diabetes mellitus or a kidney disorder.  The Board also notes that a kidney ultrasound taken 2 months earlier in October 2004 had shown no diabetes involvement in the Veteran's chronic kidney disease.  It appears instead that the VA examiner's December 2004 opinion was based entirely on the Veteran's lay statement "that his renal failure is caused by the diabetes type 2" and his request for an opinion which supported his lay assertion regarding the contended etiological relationship between a kidney disorder and his service-connected diabetes mellitus.  

Accordingly, to the extent that the VA examiner's December 2004 opinion is based on the Veteran's lay assertion that his kidney disorder was caused or aggravated by his service-connected diabetes mellitus, the Board finds that this opinion is not probative on the issue of whether the Veteran's current kidney disorder is related to active service, including as secondary to service-connected diabetes mellitus.

In statements on his December 2004 notice of disagreement, the Veteran stated that he had chronic kidney disease as a result of his service-connected diabetes mellitus.  He also stated, " I did not have any prior trouble with my kidney until I was made aware of the diabetes."  He stated further that he had been told by his VA physician that he had kidney trouble "as a result of the diabetes."  In a December 2005 letter, he stated, " I have been permanently confined to a wheel chair by my doctor."  He also stated, " I can no longer walk."

On VA outpatient treatment on January 9, 2006, it was noted that the Veteran had presented to the VA clinic "to request for power mobility" (i.e., a motorized wheelchair).  He reported that he had difficulty walking longer distances due to bilateral knee pain and legs and fell frequently.  He also reported being unable to walk very far and remained mainly in his non-motorized wheelchair due to an unsteady gait.  Due to numbness in his legs and occasional giving way, he crawled instead of walked.  

He reported further that he lived with a caregiver who assisted him with his activities of daily living, including showering, bathing, and dressing.  Physical examination indicated that he gave a poor effort, difficulty with transferring from his wheelchair to the examining table, and an inability to stand up on his own without assistance.  The assessment included reduced mobility.  He was referred to a seating clinic for a motorized wheelchair.

In February 2006, the Veteran complained that he was unable to walk.  He arrived for his appointment in a self-propelled manual wheelchair.  It was noted that he transferred independently at this outpatient treatment visit by sliding from one chair to the next.  He reported that he would use power mobility inside and outside of the home.  It also was noted that he lived with a caretaker who assisted him with most of his activities of daily living.

In December 2006, the Veteran pled guilty in U.S. District Court to 2 counts of making false statements to federal agencies, including VA, for the purpose of obtaining disability compensation fraudulently.  A copy of the plea agreement was included in the claims file.  As outlined in the plea agreement, he pled guilty to reporting falsely to VA in December 2005 and in January 2006 that his service-connected diabetes mellitus had worsened, he was confined permanently to a wheelchair, he required the assistance of a caretaker, and he could no longer walk.  

In fact, it was noted in the plea agreement that, at the same time that the Veteran had reported to VA that his service-connected diabetes mellitus was worsening and he was confined to a wheelchair and needed the assistance of a caretaker because he could no long walk, he was able to walk without difficulty, did not require a wheelchair or a caretaker, and passed a strenuous physical abilities test prior to accepting full-time employment as a city bus driver several months later.  

A copy of the Veteran's April 2006 "Medical Examination Report For Commercial Driver Fitness Determination" was attached to a copy of the December 2006 plea agreement that was included in the claims file.  A review of this medical examination report shows that he denied any relevant medical history at the time of this examination in April 2006.  He specifically denied any medical history of kidney disease or diabetes mellitus.  He also denied experiencing any illness in the previous 5 years (i.e., since 2001).  He further denied any impairments of the hand, arm, foot, leg, finger, or toe.  

It was noted that he met all of the requirements of a Physical Ability Test completed as part of this examination.  The private medical examiner concluded that the Veteran met the standards to become a bus driver and was qualified to drive a bus for 3 months, although periodic monitoring was required due to new onset diabetes.  A copy of a "Temporary Driving Permit" also was attached to the plea agreement.  This document indicates that he was issued a commercial driver's license for a period of 6 months between June and December 2006.

On VA peripheral nerves examination in February 2007, the Veteran complained of constant bilateral upper and lower extremity numbness and paresthesias in the arms, hands, legs, and feet for 3 years.  He stated that he previously used a wheelchair "but now 'forces' himself not to use this."  He also stated that "at times" he had limitation in his activities.  The VA examiner concluded that the Veteran was no longer wheelchair bound and was fully ambulatory.

On VA hypertension examination in February 2007, it was noted that the Veteran had elevated creatinine "significant for chronic renal failure from hypertension."  The VA examiner reviewed the claims file, including his service treatment records and VA treatment records.  The VA examiner stated that the Veteran had been diagnosed as having hypertension and evidence of chronic renal failure.  He also stated, "[t]he association between hypertension and diabetes is well established in the literature and cannot be discounted in this service-connected Veteran."  He opined that the Veteran's hypertension was as likely as not caused by his service-connected diabetes and his chronic renal failure was as likely as not caused by his hypertension.  The diagnoses included chronic renal failure.  

On VA diabetes mellitus examination in February 2007, the Veteran's complaints included diabetes mellitus which he reported had been diagnosed 3 years earlier although the VA examiner noted that the Veteran's electronic VA medical records showed that he had been diagnosed as having diabetes mellitus in 2000.  He had been on insulin since being diagnosed as having diabetes mellitus.  

The Veteran stated that he was compliant with both Insulin as well as oral hypoglycemic agents although his blood sugars were poorly controlled.  He also stated that he had been hospitalized and been treated in the emergency room on several occasions for his blood sugars, although the VA examiner noted that this reported history was not supported by a review of the medical records.  He also stated that he exercised regularly at least 2 times per week.  He stated further that he had lost 20 pounds since April 2005.  He reported experiencing blurry vision "about 1 year ago."  He reported experiencing claudication.  He denied any bladder impairment.  

Physical examination showed evidence of abnormal renal function with elevated creatinine although this had been stable since 2000.  The Veteran's creatinine level was 1.7 mg/dL.  The VA examiner stated that the Veteran had admitted to non-compliance with diabetic diet due to hypoglycemic episodes and no feeling well.  He did not have regulation of activities and his poorly controlled blood sugars were most likely the result of poor compliance.  The diagnoses included poorly controlled diabetes mellitus type 2 complicated by renal insufficiency.

The Board notes that, on a VA Form 21-4138 which was filed electronically in January 2008, the Veteran only reported that he had filed a claim for vocational rehabilitation with VA in the past.  He specifically denied receiving any VA disability benefits.  He also denied applying for Social Security Administration (SSA) disability benefits in the past on this form.  He also filed claims of service connection for a chronic kidney disease and for diabetes mellitus on this form, although both of these claims already were on appeal.  

On VA outpatient treatment in August 2007, the Veteran reported that "he retired today" from his job as a bus driver.  The assessment included chronic renal insufficiency secondary to diabetes mellitus along with a history of Agent Orange exposure.

On VA examination in July 2010, the Veteran's complaints included a kidney disorder.  The VA examiner reviewed the claims file, including service treatment records and electronic VA medical records, including the February 2007 VA examination report, and medical literature.  The Veteran reported that he had been diagnosed with kidney disorder in 2001 and was told that he had chronic kidney disease "a few months to a year" after his diabetes was diagnosed.  He reported that his kidney disorder had worsened progressively since onset.  

The Veteran reported a history of urinary urgency, hesitancy/difficulty starting stream, dysuria, and straining to urinate.  He also reported a daytime voiding interval of 2-3 hours and 4-5 voidings at night.  He also reported a history of renal dysfunction or renal failure.  

Physical examination showed a 20 percent weight loss compared to baseline.  Laboratory results showed a creatinine level of 1.4 mg/dL.  The VA examiner opined that it was less likely than not that the Veteran's hypertension was due to his service-connected diabetes mellitus.  His rationale was that the Veteran's VA medical records showed that hypertension was established prior to the diagnosis of diabetes mellitus.  

He also noted that hypertension and type 2 diabetes mellitus "frequently coexist probably due to underlying risk factors they have in common.  However, the fact that diabetes and hypertension commonly coexist does not establish a cause and effect relationship, because the vast majority of hypertension, both in diabetics and non-diabetics, is essential hypertension, meaning there is no specific underlying causal condition."  

This VA examiner also opined that it was less likely than not that the Veteran's current kidney disorder was related to active service.  His rationale was that a review of the service treatment records failed to uncover any kidney disability and his separation physical examination showed a normal blood pressure reading and was silent for any kidney disability.  This examiner also opined that the Veteran's current kidney disorder was less likely than not caused or aggravated (permanently worsened) by his service-connected diabetes mellitus.  His rationale was that the Veteran's VA medical records showed that he already had kidney insufficiency/failure when his diabetes mellitus type II was established.  The diagnosis was chronic renal insufficiency/chronic kidney disease.

The Veteran asserted in a May 2011 Brief that the July 2010 VA examination was inadequate because it did not address the February 2007 VA examination.  Contrary to the assertions of the Veteran, a review of the July 2010 VA examination shows that the VA examiner specifically stated that he had reviewed the claims file, including the February 2007 VA examination report, VA treatment records, and the available medical literature prior to offering his opinion.  Thus, the argument regarding the alleged inadequacy of the July 2010 VA examination because of a failure to review the February 2007 VA examination is meritless.

In questioning the adequacy of the July 2010 VA examination report, the Veteran also appears to be raising a general challenge to the professional competence of the VA examiner who conducted that examination. Both the Court and the Federal Circuit have held, however, that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  

The appellant in Cox challenged the adequacy of a medical examination conducted by a VA nurse practitioner and asserted that VA's failure to provide him with an examination conducted by a VA physician violated VA's duty to assist under the VCAA.  See Cox, 20 Vet. App. at 567.  The Court rejected this argument in Cox and held, " We have never required, nor do we intend to do so here, that medical examinations under section 5103A only be conducted by physicians."  Id. at 568 (citing Goss v. Brown, 9 Vet. App. 109, 114 (1996) (upholding VA nurses' statements regarding medical nexus as well-grounded medical evidence) and Williams v. Brown, 4. Vet. App. 270, 273 (finding opinions of a VA registered nurse therapist to be competent medical evidence)).  

The Court also held in Cox that the appellant's argument that a VA examination conducted by a nurse practitioner was not competent medical evidence "is not supported by" 38 C.F.R. § 3.159(a)(1). Id. at 569.  With regard to nurse practitioners, the Court noted in Cox that, because of their medical education and training, they "fit[] squarely into the requirement of § 3.159(a)(1) as one competent to provide diagnoses, statements, or opinions."  Id. 

The Court concluded that VA had satisfied the duty to assist under the VCAA in Cox by providing a medical examination conducted by a nurse practitioner.  Id.  The Court further held in Cox that "the Board is entitled to assume the competence of a VA examiner."  Id. at 569 (citations omitted).  

Absent evidence or argument which called in to question a VA examiner's professional competence, the Court concluded in Cox that it is not error for the Board to presume that a VA examiner is competent. Id.

The Federal Circuit in Rizzo expressly adopted the Cox standard regarding the presumption of competence of VA examiners absent specific argument or evidence concerning professional competence advanced by an appellant.  See Rizzo, 580 F.3d at 1290-91.  In adopting the presumption of competence of VA examiners announced by the Court in Cox, the Federal Circuit specifically held in Rizzo that:

Absent some challenge to the expertise of a VA expert, this court perceives no statutory or other requirement that VA must present affirmative evidence of a physician's qualifications in every case a precondition for the Board's reliance upon that physician's opinion. Indeed, whereas here, the Veteran does not challenge a VA medical expert's competence or qualifications before the Board, this court holds that VA need not affirmatively establish that expert's competency.

Id.  Neither the appellant nor his service representative has raised a specific challenge to the professional medical competence or qualifications of the VA examiner who conducted the July 2010 VA examination.

Recent Federal Circuit precedent also suggests that VA correctly relied upon the July 2010 examination report in adjudicating the Veteran's secondary service connection claim for a kidney disorder.  In Bastien, an appellant challenged the qualifications of a VA physician to provide a medical expert opinion on the grounds that this physician lacked objectivity and/or independence because he was a VA employee.  See Bastien, 599 F.3d at 1306-07; see also Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (explicitly extending the presumption of competence discussed in Cox and Rizzo to VA examiners).  

Citing Rizzo, the Federal Circuit in Bastien rejected the appellant's challenge to the qualifications of a VA physician and held instead that the law and regulations provide that VA "is explicitly and implicitly authorized to use its own employees as experts."  See Bastien, 599 F.3d at 1307 (citing 38 U.S.C. §§ 5103A(d), 7109(a); 38 C.F.R. § 20.901).  The Federal Circuit also held in Bastien that an appellant challenging the expertise of a VA physician must "set forth the specific reasons . . . that the expert is not qualified to give an opinion."  Id.  

That has not happened in this case.  Neither the Veteran nor his service representative have identified or submitted any evidence or argument that the VA examiner who conducted the July 2010 VA examination was not competent or lacked the professional medical training necessary to conduct a thorough physical examination and report accurately the results of that examination.  They contend instead that, because the July 2010 VA examiner did not discuss the February 2007 VA examination report, the July 2010 VA examination report is inadequate for adjudication purposes.  

This argument is not persuasive for the reasons outlined above.  Nor is there any requirement, as the Court held in Cox and as the Federal Circuit held in Rizzo, that VA establish the competence of the VA examiner who saw the Veteran in July 2010 (or any other examiner) prior to relying on the Veteran's July 2010 VA examination in adjudicating his secondary service connection claim.  The Federal Circuit noted in Rizzo that there was "no law or precedent suggesting that the Board must have first established [a VA examiner's] qualifications on the record before assigning his opinion probative value."  See Rizzo, 580 F.3d at 1291-92.

There has been no showing or even an allegation that the VA examiner who conducted the July 2010 VA examination was not competent or did not report accurately the Veteran's current kidney symptomatology.  The Board also finds that the July 2010 VA examination is adequate for adjudication purposes because it addressed fully all of the Veteran's contentions regarding his kidney disorder, described completely his current kidney symptomatology, and provided a competent and probative nexus opinion concerning the contended etiological relationship between his current kidney disorder and active service, including as secondary to service-connected diabetes mellitus.  

The Board further finds that a remand for another VA examination would serve no purpose but to delay further the adjudication of the Veteran's claim with no benefit flowing to him.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) and Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The competent evidence in this case shows that, although the Veteran currently experiences a kidney disorder, this disorder is not related to active service on a direct service connection basis.  The service treatment records show no complaints of or treatment for a kidney disorder at any time during active service.  The VA examiner opined in July 2010 that it was less likely than not that the Veteran's current kidney disorder was related to active service.  His rationale was that a review of the Veteran's service treatment records failed to uncover any kidney disability and his separation physical examination showed a normal blood pressure reading and was silent for any kidney disability.  

The competent and probative evidence also demonstrates that the Veteran's service-connected diabetes mellitus did not cause or aggravate (permanently worsen) his current kidney disorder, so service connection for a kidney disorder is not warranted as secondary to service-connected diabetes mellitus.  The VA examiner concluded in October 2004, following a kidney ultrasound, that there was "no evidence of underlying diabetes involvement" in the Veteran's chronic kidney disease.  

A different VA examiner provided a negative nexus opinion in July 2010 between the Veteran's current kidney disorder and active service as secondary to service-connected diabetes mellitus.  The medical opinions relied upon by the Veteran and his service representative as support for service connection for a kidney disorder, including as secondary to service-connected diabetes mellitus, are not competent for the reasons discussed above.  

Additionally, both parties contended in the JMR that VA treatment records dated in December 2004, December 2005, June 2006, and February and August 2007 established a "prima facie link between the kidney disorder and the service-connected diabetes."  The Board observes in this regard that the December 2004 VA treatment record is not probative on the issue of whether the Veteran's kidney disorder is related to his service-connected diabetes mellitus for the reasons outlined above.  

The other VA outpatient treatment records cited in the JMR, each of which included an assessment of chronic renal insufficiency, secondary to diabetes mellitus, are not probative because they are based on the Veteran's false statements regarding the severity of his service-connected diabetes mellitus.  

The Veteran specifically conceded in his December 2006 plea agreement that he had falsely reported to his VA treating physician in December 2005 and in January 2006 that his service-connected diabetes mellitus confined him to a wheelchair, prevented him from walking, and required the assistance of a caregiver to complete his activities of daily living.  As he conceded in his plea agreement, at the same time that he reported that he was confined to a wheelchair by his service-connected diabetes mellitus, he was able to ambulate independently and did not need a wheelchair or caregiver.  He also passed a physical fitness test and became a bus driver in April 2006; as noted above, he specifically denied any medical history of diabetes mellitus or kidney disease and had no impairments in any of his extremities at the time of his April 2006 physical fitness test to become a bus driver.  

The Board finds that the VA treating physician who attempted to relate the Veteran's chronic kidney disorder to his service-connected diabetes mellitus following outpatient treatment on several occasions in 2005-2007 was not informed of the relevant facts concerning the Veteran's chronic kidney disorder and service-connected diabetes mellitus prior to offering her opinions.  (The Board notes parenthetically that this VA treating physician also accepted the Veteran's false statements concerning the severity of his service-connected diabetes mellitus made in December 2005 and in January 2006.)  

In any event, because they are based on false statements from the Veteran, the opinions provided by the Veteran's VA treating physician following outpatient treatment in December 2005, June 2006, and February and August 2007 are entitled to little probative value.  

Similarly, both parties to the JMR contended that a February 2007 VA hypertension examination report was persuasive evidence establishing secondary service connection for a kidney disorder.  See Joint Motion dated on March 29, 2009, at pp. 3-4.  The Board finds the February 2007 VA hypertension examination report less probative than the July 2010 VA hypertension examination report on the issue of whether the Veteran's kidney disorder is related to active service as secondary to service-connected diabetes mellitus.  

First, the Board notes that the rationale provided by the VA examiner in July 2010 was more comprehensive than the rationale provided by the February 2007 VA examiner.  Although the February 2007 VA examiner referred to medical literature in his opinion, the space provided for a medical opinion rationale was left blank in this examination report.  The February 2007 VA examiner also provided a total of 4 sentences in a single paragraph as the rationale for his positive nexus opinion between the Veteran's service-connected diabetes mellitus and his chronic kidney disorder.  

By contrast, the VA examiner in July 2010 provided a lengthy full-page negative nexus opinion with multiple paragraphs that addressed the Veteran's contentions regarding the asserted etiological relationship between his service-connected diabetes mellitus and chronic kidney disorder.  Second, the July 2010 VA examiner based his rationale on a comprehensive review of the Veteran's claims file with citations in his opinion to both the Veteran's service treatment records and post-service VA treatment records, while the February 2007 VA examiner noted only that the claims file had been reviewed.  

Third, the July 2010 VA examiner specifically noted the onset date of the Veteran's hypertension, chronic renal failure (or insufficiency), and service-connected diabetes mellitus in his opinion, finding it clinically significant that both the Veteran's hypertension and chronic renal failure/insufficiency predated his service-connected diabetes mellitus.  

The issue of onset date and its clinical significance in determining the appropriate etiological relationship between a kidney disorder and service-connected diabetes mellitus was not addressed by the February 2007 VA examiner in his opinion.  The Veteran further has not identified or submitted any competent evidence, to include a medical nexus, which relates his kidney disorder to active service, including as secondary to service-connected diabetes mellitus.  Accordingly, the Board finds that service connection for a kidney disorder, including as secondary to service-connected diabetes mellitus, is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him or her through their senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements, the Veteran has asserted that his symptoms of a kidney disorder have been continuous since service.  He asserts that he continued to experience symptoms relating to a kidney disorder (difficulty with urination and right flank pain) after he was discharged from service.  

In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a kidney disorder after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible, especially in light of his guilty plea to making false statements to VA for the purpose of obtaining disability compensation fraudulently.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of a kidney disorder since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms of a kidney disorder.  Specifically, the service separation examination report reflects that the Veteran was examined and his genitourinary system was found to be clinically normal.  

His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to a kidney disorder for several decades following active service.  The Board emphasizes the multi-year gap between discharge from active service (1972) and initial reported symptoms related to a kidney disorder in 2004 (a 32-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including diabetes mellitus (2000) and PTSD, a skin disability, and allergies (all in 2001).  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to a kidney disorder.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

He did not claim that symptoms of his kidney disorder began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

The Board observes that the claims file is replete with the Veteran's questionable lay assertions, including assertions regarding the contended etiological relationship between his kidney disorder, his service-connected diabetes mellitus, and active service.  For example, at the Veteran's VA PTSD examination in May 2003, it was noted that he was a poor medical historian and could not identify when he had been on active service nor his specific in-service assignments.  The VA examiner concluded that what the Veteran reported differed significantly from his clinical records "and his veracity is hard to determine."  

Although the Veteran had reported being wounded in combat in Vietnam on VA examination on May 13, 2003, just 4 days later, on VA examination on May 17, 2003, he denied being exposed to combat, including in Vietnam, or receiving any combat awards.  Despite his extreme disorientation at the May 17, 2003, examination, he discussed his claimed in-service stressors in elaborate detail.  The VA examiner noted on May 17, 2003, that the Veteran was accompanied by a caregiver who reported that he had been disoriented for 11 years, displayed combative behavior, was frequently paranoid, and had poor sleep, although she could not provide any details to support her assertions.  

The Veteran's caregiver also reported that he needed assistance in all of his activities of daily living, including hygiene and dressing himself.  The impressions included a "constellation of unusual symptoms which do not appear to fall within the realm of normal psychiatric disorder."  His mini-mental status evaluation was inconsistent "with his apparent willingness to discuss stressors related to his claim."  The VA examiner concluded that the Veteran's "rapid alternation between symptoms of paranoia and cooperativeness also are not consistent with any known psychiatric diagnosis."  This VA examiner also concluded that the Veteran had an Axis I diagnosis of malingering which accounted for the discrepancies in the examination reports.  

The Board notes that, although there is no indication that the Veteran reported for VA kidney disease examination on September 18, 2004, in a wheelchair, on VA peripheral neuropathy examination held that same day, he reported using a walker at home and a wheelchair "most times."  Following physical examination of the Veteran, the VA examiner stated that the Veteran had "some bit of embellishment during this examination."  

On VA peripheral nerves examination on June 6, 2006, it was noted that the Veteran was in a wheelchair.  He reported being unable to move any of his extremities "for an indeterminate length of time.  He says he requires another person to feed him, dress him, and assist him with all daily duties as he has no strength in arms or legs."  Objective examination showed he was in a wheelchair but kept falling asleep, was disoriented when answering questions, and was unable to move his hands, arms, feet, or legs on command.  The VA examiner noted that the Veteran's "altered mental status and quadriparesis are new findings."

Six days later, in VA outpatient treatment on June 12, 2006, no relevant complaints were noted.  It was noted that the Veteran moved his arms and legs well although he had decreased sensation of the hands and feet.  It was not noted whether he had reported to this outpatient treatment visit in a wheelchair or with a caregiver although it is unlikely that such would not have been reported if he had presented in a wheelchair or with a caregiver on June 12, 2006.  This suggests that he did not report to VA outpatient treatment on June 12, 2006, in a wheelchair or with a caregiver.  The Board also notes that his physical examination results obtained on June 12, 2006, were directly contrary to what was observed just 6 days earlier when he had been unable to move any of his extremities.

On VA examination on June 29, 2006, the Veteran's complaints included continuous numbness, tingling, and burning in all of his extremities "for about three years."  His symptoms were aggravated by walking.  He stated that the numbness in his feet "makes it hard to feel what he is walking on and affects his balance."  Because of his numbness, he now used a wheelchair "when he is ambulating more than a short distance.  His difficulty with ambulation interferes with his daily activities substantially."  Physical examination showed he was in a wheelchair and he gave an "inconsistent effort which made accurate assessment of motor strength difficult."  

The Board notes that what the Veteran reported on June 29, 2006, was directly contrary to what he had reported previously on June 6 and June 12, 2006.  The Board also notes that his discussion of problems walking and using a wheelchair only if ambulating for "more than a short distance" suggests that he was able to walk on June 29, 2006, despite his report on June 6, 2006, less than 1 month earlier, that he essentially was wheelchair bound.  Although he had been unable to move any of his extremities on June 6, 2006, it was noted on June 12, 2006, just 6 days later that he moved all of his extremities well.  

Similarly, although the Veteran reported on June 6, 2006, that he had been unable to move any of his extremities for an undetermined amount of time, on June 29, 2006, he specifically dated his alleged inability to move any of his extremities to 3 years earlier (i.e., in 2003).  He also did not have any quadriparesis (or muscular weakness affecting all four extremities) or an altered mental state on June 12 or June 29, 2006.  

The Board again emphasizes that the Veteran voluntarily pled guilty in December 2006 in U.S. District Court to 2 counts of making false statements to federal agencies for the purpose of obtaining disability compensation fraudulently.  In his plea agreement, he admitted that he made false statements to VA concerning the severity of his service-connected diabetes mellitus, his need for a wheelchair and a caregiver, and his alleged inability to walk.  He specifically conceded that a December 27, 2005, letter he had sent to VA was a false statement.  

As noted above, the Veteran had contended in that letter that he was confined to a wheelchair and could no longer walk.  He also conceded in his plea agreement that statements he made on VA outpatient treatment on January 9, 2006, that he was not able to walk very far, remained mainly in a wheelchair, and needed the assistance of a caregiver for his activities of daily living were all false statements.  Attached to this plea agreement was a copy of a physical examination report dated in April 2006 which showed that, contrary to what he had reported to his VA treating physicians, he was in sufficient physical condition to obtain a commercial driver's license.  

When he reported for physical examination in April 2006, he specifically denied any medical history of kidney disease or diabetes mellitus.  He also denied experiencing any illness in the previous 5 years (i.e., since 2001).  He further denied any impairments of the hand, arm, foot, leg, finger, or toe.  

Despite this plea agreement, in which he admitted that he was guilty of making false statements to VA and SSA in order to obtain disability compensation fraudulently, the Board notes that he again denied receiving any VA or SSA disability benefits on an electronic VA Form 21-4138 filed in January 2008.  His guilty plea to making false statements to VA casts serious doubt on the credibility of all of his lay assertions concerning the asserted etiological relationship between his kidney disorder and active service, including as secondary to his service-connected diabetes mellitus.  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and his previous statements made for treatment purposes.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.  The appeal is denied.

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The Board notes that, in letters issued in June 2004 and in May 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

These letters informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence he could submit in support of his claim.  He also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that he be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As discussed above, the evidence does not support granting service connection for a kidney disorder, including as secondary to service-connected diabetes mellitus.  Because the Veteran was fully informed of the evidence needed to substantiate his claim, any failure of the RO to notify him under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in the May 2010 VCAA notice letter, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the June 2004 VCAA notice letter was issued prior to the currently appealed November 2004 rating decision which denied the benefits sought on appeal; thus, this notice was timely.  

The Board acknowledges that the Veteran was not provided with pre-adjudication Dingess notice; however, VA could not have provided pre-adjudication Dingess notice to the Veteran because the currently appealed November 2004 rating decision was issued prior to the Court's decision in Dingess.  Further, because the claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the claims file; he has not contended otherwise.  

He also does not contend, and the evidence does not show, that he is in receipt of SSA disability benefits such that a remand to obtain his SSA records is required.  As noted elsewhere, he pled guilty in December 2006 to making false statements to SSA for the purpose of obtaining SSA disability compensation fraudulently.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  

An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran also has been provided with VA examinations which address the contended causal relationship between the claimed disability and active service.  There is no competent evidence, other than his statements, which indicates that a kidney disorder may be associated with service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, the examinations of record set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  

Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  Additional examination also is not required under the low threshold of McLendon.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.


ORDER

Service connection for a kidney disorder, including as secondary to service-connected diabetes mellitus, is denied.


REMAND

The Veteran has contended that the rating reduction from 40 percent to 20 percent effective August 1, 2007, for service-connected diabetes mellitus was improper.  He specifically contends that, although he requested a pre-determination hearing on the proposed rating reduction, the RO did not provide him with this hearing before it implemented the rating reduction.  

The Board notes that, under 38 C.F.R. § 3.103(b)(2), no award of compensation will be reduced unless the beneficiary is notified of such adverse action and has been provided a period of 60 days to submit evidence showing that the adverse action should not be taken and opportunity for a hearing.  38 C.F.R. § 3.103(b)(2) (2011).

For rating reductions of VA compensation, under 38 C.F.R. § 3.105(e), where a lower rating would result in a reduction of discontinuance of compensation payments, as in this case, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  

The beneficiary will be notified at his latest address or record of the proposed rating reduction and furnished detailed reasons for this action.  He or she also will be given 60 days to present additional evidence why the proposed rating reduction should not be implemented and to show that compensation payments should continue at their current level.  

Final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action has expired.  See 38 C.F.R. § 3.105(e) (2011).  The beneficiary also will be informed that he or she will have an opportunity for a pre-determination hearing concerning the proposed rating reduction provided that any hearing request is received by VA within 30 days from the date of the notice.  See 38 C.F.R. § 3.105(i) (2011).

The Board observes in this regard that, in a rating decision dated on March 12, 2007, and issued to the Veteran and his service representative on March 19, 2007, the RO proposed to reduce the disability rating from 40 percent to 20 percent effective August 1, 2007, for service-connected diabetes mellitus.  The Veteran was given 60 days to submit evidence and 30 days to request a pre-determination hearing (i.e., until April 19, 2007).  Id.

In a letter dated on April 7, 2007, and date-stamped as received by the RO on April 11, 2007, the Veteran disagreed with the proposed rating reduction.  He stated, " I am asking that you not cut my pension."  The Board notes that, although the Veteran referred to a reduction in his "pension" in this letter, it seems clear from a review of the record as a whole that he meant to refer to a reduction in his disability compensation for service-connected diabetes mellitus.  The Board also notes that the Veteran did not request a pre-determination hearing on the rating reduction for service-connected diabetes mellitus in this letter.  

The RO then implemented the proposed rating reduction from 40 percent to 20 percent effective August 1, 2007, for service-connected diabetes mellitus in a rating decision dated on May 29, 2007, and issued to the Veteran and his service representative on May 31, 2007 (as noted in the Introduction).  

In response, the Veteran submitted another letter dated on June 10, 2007, and date-stamped as received by the RO on June 12, 2007, in which he stated, " I requested a hearing but you went ahead and decreased my pension anyway.  I am asking that you restore the amount taken from me pending a hearing which I am requesting again as of this letter.  I sent a letter in requesting a hearing however there was some misunderstanding as to what I was doing.  Please grant me a hearing in reference to this decrease, and restore my original pension amount."  

The Veteran submitted another letter to the RO which was date-stamped as received on September 6, 2007, in which he stated, " I am requesting my disability be restored to the original amount until my hearing."  The Board observes that, although this letter is dated March 10, 2002, the date of this letter also is altered with a blue pen to read "2007."

The Board notes that there is no evidence, other than the Veteran's unsubstantiated assertions, that he had requested a pre-determination hearing on the rating reduction claim during the 30-day period provided in the governing regulation for such requests.  See 38 C.F.R. § 3.105(i) (2011).  It is undisputed that he had 30 days from the date he was notified of the proposed rating reduction on March 19, 2007, or until April 19, 2007, to request a pre-determination hearing on the proposed rating reduction for service-connected diabetes mellitus.  

The Veteran's April 7, 2007, letter cannot be construed in any way as a request for a pre-determination hearing on the rating reduction for service-connected diabetes mellitus.  His first requested a "hearing" on the rating reduction for service-connected diabetes mellitus in his June 2007 letter which was received by the RO after the 30-day period for requesting a pre-determination hearing had expired on April 19, 2007.  The Veteran again requested a "hearing" on the rating reduction for service-connected diabetes mellitus in the letter which was received by VA in September 2007, approximately 6 months after the initial notification of his rating reduction and well after the time for requesting a pre-determination hearing had expired.  

The Board notes again that the Veteran's September 2007 letter was dated March 10, 2002, and then altered to read March 10, 2007.  Although it is not clear from a review of the claims file who altered the date on this letter, if, in fact, it had been dated on March 10, 2007, this date is before the original date that the Veteran was notified of the proposed rating reduction on March 19, 2007.  The Board finds that the Veteran could not possibly have been challenging the proposed rating reduction on March 10, 2007, when he was not notified of this proposed rating reduction by VA until 9 days later on March 19, 2007.  

In his September 2007 letter, the Veteran also conceded there had been some confusion about what he was doing when he sent in his earlier letters in April and June 2007 regarding his rating reduction claim.  This suggests that the Veteran's request for a pre-determination hearing was neither clear nor timely as he subsequently alleged.  

Given the foregoing, and because the Veteran's request for a pre-determination hearing was not timely received by the RO, the Board finds that the RO complied with the appropriate procedural due process governing rating reduction claims.  

The Board observes again that the Veteran voluntarily entered in to a plea agreement in December 2006 and admitted to making false statements to VA concerning the severity of his service-connected diabetes mellitus for the purpose of obtaining VA disability compensation fraudulently.  His admitted mendacity in his lay statements to VA about the severity of his service-connected diabetes mellitus again renders his lay assertions of little credible value.  

Nonetheless, the Veteran remains entitled to a hearing at the RO on the issue of whether a rating reduction from 40 percent to 20 percent effective August 1, 2007, for service-connected diabetes mellitus was proper.  See 38 C.F.R. § 3.103.  As discussed above, the Veteran repeatedly has requested a hearing on the rating reduction claim.  Although, as noted, his hearing requests were received too late to be construed as requests for a pre-determination hearing under § 3.105(e), he remains entitled to the RO hearing that he requested under § 3.103.  

Because the Veteran has requested an RO hearing on the rating reduction claim, and because this hearing has not yet been held, the Board finds that, on remand, the Veteran should be scheduled for an RO hearing.

The Veteran also has contended that his service-connected diabetes mellitus is more disabling than currently evaluated.  Because adjudication of the Veteran's rating reduction claim likely will affect adjudication of his increased rating claim for diabetes mellitus, the Board also finds that the Veteran's increased rating claim is inextricably intertwined with the rating reduction claim.  See Harris v. Derwinski, 1 Vet. App. 180. 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Thus, adjudication of the Veteran's increased rating claim for diabetes mellitus is deferred pending resolution of the rating reduction claim on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a hearing at the RO on the issue of whether a rating reduction from 40 percent to 20 percent effective August 1, 2007, for service-connected diabetes mellitus was proper.  

Advise the Veteran that he is entitled to withdraw his RO hearing request and, if he wishes to withdraw this request, then he must submit a written statement requesting withdrawal to the RO.  

A copy of all notices sent to the Veteran regarding this RO hearing, and any reply, must be included in the claims file.  If the RO hearing is held, then a copy of the hearing transcript must be included in the claims file.

2.  Thereafter, readjudicate the claims on appeal.  If the benefits sought on appeal remains denied, the Veteran and his service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


